DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 27-34 have been examined.

Claim Objections
Claim 4 is objected to because of the following informalities:  In the second line of claim 4, “indentifying” should be “identifying”.  Appropriate correction is required.
Claims 27-34 are objected to because of the following informalities:  In the eleventh line of claim 27, “enter a specific good in as the good to be searched” is presumed to be an error for “enter a specific good as the good to be searched”.  Alternatively, Applicant may have intended to write: “enter a specific good in [something] as the good to be searched”.  Appropriate correction is required.
Claims 28-34 are objected to because of the following informalities:  At the end of the second line of claim 28, “system” should be followed by a comma; a comma should also follow “goods of interest” in the fourth line.  Appropriate correction is required.
Claims 30-34 are objected to because of the following informalities:  In the second and third lines of claim 30, “the plurality of products of interest” should be “the plurality of goods of interest”, for consistency, and to avoid any question of antecedent basis.  In the third line of claim 30, there should be a comma after “purchasing”.  Appropriate correction is required.  
s 32-34 are objected to because of the following informalities:  In the first line of claim 32, “further comprises” should be “further comprising”, or else “wherein the method further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 begins “The method of claim 28 wherein”; this is improper because a claim cannot depend from itself.
Claim 28 recites the limitation “the extension application” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 28 is presumed for examination purposes to depend from claim 27, which does provide antecedent basis.
Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 begins 
Claim 30 recites the limitation “the periodically run pricing process” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 30 is presumed for examination purposes to depend from claim 29, which does provide antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method for purchasing goods, which is an abstract idea in the field of organizing human activity, specifically commercial interactions. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents (Mayo test, Step 1).  Claims 1-5, and 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed Mayo test, Step 2A, Prong 1).  The claims recite a method of purchasing goods, which is directed to an abstract idea, specifically to commercial interactions, in the category of organizing human activity.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity Mayo test, Step 2B).  The detailed method recited in dependent claims 27-34 is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as inputting identifying information of a good, acquiring prices for the good from a plurality of sellers, identifying a best price of the acquired prices, and outputting the best price, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Regarding independent claim 1, the steps of inputting identifying information of a good, acquiring prices for the good from a plurality of sellers, identifying a best price of the acquired prices, and outputting the best price, need not be technological at all.  Even interpreting the inputting and outputting steps as using a computer, which is not recited in claim 1, official notice is taken that computers and their use have long been well-understood, routine, and conventional.  Hence, claim 1 at most requires the use of well-understood, routine, and conventional technology to implement commercial interactions.  The limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed method to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that acquiring a price includes crawling the internet for prices.  Blades (U.S. Patent Application Publication 2009/0254447), published more than seven years before inventors’ earliest priority date, discloses, in paragraph 76, “the website continuously or periodically ‘crawls’ the Internet in a conventional manner (e.g., using so-called web-crawling software that will be familiar to those skilled in the art) and monitors the prices of items offered through 
Claim 3, which depends from claim 1, recites that acquiring the best price includes searching a database of stored prices.  This need not be technological, since the database is not stated to be a computerized database, but even reading in such a limitation, official notice is taken that searching computerized databases uses only well-understood, routine, and conventional technology.  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed method to significantly more than an abstract idea.   
Claim 4, which depends from claim 1, recites that inputting identifying information comprises parsing an uploaded document for the identifying information.  Parsing need not be technological, and official notice is taken that uploading documents is well-understood, routine, and conventional.  The limitation of claim 4, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed method to significantly more than an abstract idea.
Claim 5, which depends from claim 1, recites that acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity.  This may be done by a human being or human beings, without any use of technology.  The limitation of claim 5, 
Claim 27, which depends from claim 1, recites providing a web browser extension application that monitors the user’s online shopping activities and/or emails to identify purchases and attempted purchases, wherein inputting identifying information of a good comprises utilizing the identified purchases and attempted purchases to identify a plurality of goods of interest, and acquiring prices for the plurality of goods of interest from the plurality of sellers comprises acquiring prices for the plurality of goods of interest from the identified purchases and attempted purchases to form the plurality of sellers and to identify a best price for each of the plurality of goods of interest such that the process is automated for a user without requiring the user to enter a specific good as the good to be searched for best pricing.  De Ganon et al. (U.S. Patent Application Publication 2017/0180343) discloses a browser extension application unlike conventional browser extension applications (paragraph 7) [emphasis added], showing browser extension applications as such to have been well-understood, routine and conventional before inventors’ earliest priority date.  Official notice is taken that online shopping activities and email have long been well-understood, routine and conventional.  The other operations and features of claim 27 are not specifically technological.  The process is described as automated, but a human could acquire price information for goods apparently of interest to a user, based on the user’s shopping activities and/or emails, and having an automated system do so is insufficient; as stated above, mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a 
Claim 28, which depends from claim 27, recites that the extension application uploads the identified purchases and attempted purchases as the plurality of goods of interest to a live quote system, and that the method further comprises obtaining any available live quotes for each good of the plurality of goods of interest, and displaying any available live quote along with the results for the best price for each good of the plurality of goods of interest for comparison.  Official notice is taken that uploading information has long been well-understood, routine and conventional.  The obtaining and displaying operations need not be technological; even reading in a limitation of displaying results on a computer monitor, or something similar, official notice can be taken that such displaying has long been well-understood, routine and conventional.  The limitations of claim 28, whether considered separately, or in combination with each other and with the limitations of claim 1 and claim 27, do not raise the claimed method to significantly more than an abstract idea. 
Claim 29, which depends from claim 28, recites periodically running the pricing process on the plurality of goods of interest in order to identify the best deals for purchasing the plurality of goods of interest; this need not be technological at all.  The limitations of claim 29, whether considered separately, or in combination with each other and with the limitations of claim 1, claim 27, and claim 28, do not raise the claimed method to significantly more than an abstract idea.

Claim 31, which depends from claim 30, recites that the method comprises entering a user identified preferred purchase price, and identifying to the user when prices drop to or below the identified preferred purchase price, so that the user may make a purchase if desired.  Neither entering nor identifying need be technological.  The limitations of claim 31, whether considered separately, or in combination with each other and with the limitations of claim 1, claim 27, claim 28, claim 29, and claim 30, do not raise the claimed method to significantly more than an abstract idea.
Claim 32, which depends from claim 31, recites that the method comprises entering a user identified preferred purchase quantity, and identifying to the user when the identified purchase quantity is available for purchase at or below the preferred purchase price, so that the user may make a purchase if desired.  The limitations of claim 32, whether considered separately, or in combination with each other and with the limitations of claim 1, claim 27, claim 28, claim 29, claim 30, and claim 31, do not raise the claimed method to significantly more than an abstract idea.
Claim 33, which depends from claim 31, recites that the method comprises automatically purchasing one of the goods of interest in the preferred purchase quantity in a conventional manner and automatically purchases the item and/or notifies the consumer if the item is found at or below the price specified by the consumer” (emphasis added).  Also, purchasing as such is not technological, and having a computer system perform it automatically is not indicative of integration into a practical application.  The limitations of claim 34, whether considered separately, or in combination with each other and with the limitations of claim 1, claim 27, claim 28, claim 29, claim 30, claim 31, and claim 32, do not raise the claimed method to significantly more than an abstract idea.  
Claim 34, which depends from claim 31, recites that the method comprises searching for group purchasing opportunities for any of the goods of interest, and notifying the user when any of the goods of interest are available through a group purchasing opportunity at or below the preferred purchase price to save on purchasing same.  Searching and notifying are not in themselves technological.  The limitations of claim 34, whether considered separately, or in combination with each other and with the limitations of claim 1, claim 27, claim 28, claim 29, claim 30, claim 31, claim 32, and claim 33, do not raise the claimed method to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, and 6 of copending Application No. 16/832,355 in view of official notice.  Claim 1 of the instant application is parallel to claim 1 of the ‘355 application, although broader, in that it omits the limitation “acquiring at least one price for a comparable good from at least one seller”.  Claim 1 of the instant application also recites “inputting identifying information of a good” in place of “receiving a document listing one or more goods to be purchased”.  Official notice is taken that inputting information is well known, making this an obvious way to transfer identifying information from one person to another, or from a person to a computer.  Claims 2 and 3 of the instant application are directly parallel to claims 2 and 3 of the ‘355 application, respectively.  Claim 4 of the instant application recites that inputting identifying information comprises what claim 4 of the ‘355 application recites that receiving the document comprises.  Claim 5 of the instant application is directly parallel to claim 6 of the ‘355 application.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fusz (U.S. Patent Application Publication 2012/0089480).  As per claim 1, Fusz discloses a method for purchasing goods, comprising: inputting information of a good; acquiring prices for the good from a plurality of sellers; and identifying a best price of the acquired prices (Abstract; Figure 4; paragraphs 22, 24, and 26-30).  Fusz discloses notifying a buyer of a price, and thus outputting the price (paragraph 32), but does not expressly disclose outputting the best price.  It would have been obvious to one of ordinary skill in the art of .
Fusz is not explicit that inputting information of a good is inputting identifying information of a good, but teaches the good being identified by a product ID (paragraphs 28-30), so either the inputting information comprises identifying information directly, or enables the identifying information (“product ID”) to be acquired or matched, and therefore qualifies as identifying information.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fusz as applied to claim 1 above, and further in view of Blades (U.S. Patent Application Publication 2009/0254447).  Fusz does not disclose that acquiring the best price includes crawling the internet for prices, but Blades teaches crawling the internet for prices (paragraphs 22, 23, and 84).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority for acquiring the best price to include crawling the internet for prices, for the obvious advantage of learning up-to-date, and perhaps lower, prices offered by online sellers.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fusz as applied to claim 1 above, and further in view of Markopoulos et al. (U.S. Patent Application Publication 2012/0184102).  Fusz does not disclose that acquiring the best price includes searching a database of stored prices, but Markopoulos teaches searching a database of stored price information (paragraph 41; claim 2).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority for acquiring the best price to include searching a . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fusz as applied to claim 1 above, and further in view of Kumar et al. (U.S. Patent Application Publication 2017/0017646).  Kumar teaches parsing an uploaded document to identify desired information (paragraph 89).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority for inputting identifying information to comprise parsing an uploaded document for the identifying information, for the obvious advantage of acquiring identifying information that may be in an uploaded document (and these days, a great deal of information is uploaded somewhere). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fusz as applied to claim 1 above, and further in view of official notice.  Fusz discloses providing buyer’s agency service to a plurality of buyers to leverage bulk purchases from the buyers into lower prices from one or more sellers (paragraphs 6, 15, and 17), from which acquiring a price includes acquiring a bulk price for the good.  Fusz does not disclose that this is done based on identifying information from a plurality of users, wherein the identifying information includes quantity.  However, official notice is taken that it is well known for bulk purchases to be based on identifying information from a plurality of users, wherein the identifying information includes quantity (it is typically necessary to acquire the information that various potential buyers are interested in buying a particular product, and, since the per-unit price or a seller’s willingness to participate may depend on the total number of items purchased, to acquire information .  

Non-Obvious Subject Matter
Claims 27-34 are rejected under 35 U.S.C. 101, objected to for informalities, and in the cases of claims 28-34, rejected under 35 U.S.C. 113, but claims 27-34 recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Fusz (U.S. Patent Application Publication 2012/0089480) discloses or makes obvious the limitations of claim 1, as set forth above.  De Ganon et al. (U.S. Patent Application Publication 2017/0180343) teaches browser extension applications (paragraph 7).  It is known to use a buyer’s history of purchases and/or attempted purchases to present the buyer with recommended items likely to be of interest to the buyer, as taught, for example, by Bhosle et al. (U.S. Patent 9,189,811) (Abstract).  Bhosle teaches enabling a user to comparison shop across multiple merchants (column 5, lines 25-37; column 9, lines 5-15).  However, neither Bhosle nor any other prior art of record discloses, teaches, or reasonably suggests that inputting identifying information of a good comprises utilizing the identified purchases and attempted purchases to identify a plurality of goods of interest, and acquiring prices for . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhosle et al. (U.S. Patent 8,266,014) disclose a method and medium for creating a ranked list of products.  Bhosle et al. (U.S. Patent 8,364,559) disclose a method, medium, and system of recommending a substitute item.  Bhosle et al. (U.S. Patent 8,423,420) disclose a method and media for duplicate detection in an electronic marketplace.  Bhosle et al. (U.S. Patent 9,189,811) disclose electronic marketplace recommendations.  Trivedi et al. (U.S. Patent 10,169,321) disclose browser detection for field detection and automatic population.  Kumar et al. (U.S. Patent 10,482,287) is the patent issued on the application published as Kumar et al., 2017/0017646, and used in rejecting claim 4 under 35 U.S.C. 103.  De Ganon et al. (U.S. Patent 10,498,717) is the patent issued on the application published as de Ganon et al., 2017/0180343, and used in making rejections under 35 U.S.C. 101. 
Chow (U.S. Patent Application Publication 2010/0057586) discloses an offer reporting apparatus and method.  Shivaswamy et al. (U.S. Patent Application Publication 2014/0258629) disclose a competitive pricing platform and managed 
Pinkerton et al., “Retail in a Google World,” disclose researching prices online.  Brynjolfsson et al., “A nearly perfect market?,” disclose shopbots that enable consumers to compare prices.  Unni et al., “Context specificity in use of price information sources,” disclose consumers obtaining price information from a variety of sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 12, 2021